





Non‑Employee Director
Restricted Stock Units Agreement


Grantee:                     
No. of Stock Units:             


This Agreement (the “Agreement”) evidences the award of ____________ restricted
stock units (each, a “Stock Unit,” and collectively, the “Stock Units”) of the
Common Stock of Forward Air Corporation, a Tennessee corporation
(the “Company”), granted to you, _______________________, effective as of
_______________, _____ (the “Grant Date”), pursuant to the Forward Air
Corporation Amended and Restated Non‑Employee Director Stock Plan (the “Plan”),
as further amended effective May 10, 2016, and conditioned upon your agreement
to the terms described below. All of the provisions of the Plan are expressly
incorporated into this Agreement. Each Unit represents the Company’s commitment
to issue one share of the Company’s Common Stock at a future date, subject to
the terms set forth below and the Plan.
1.    Terminology. Unless otherwise provided in this Agreement, capitalized
words used herein are defined in the Glossary at the end of this Agreement.
2.    Vesting.
(a)    All of the Stock Units are nonvested and forfeitable as of the Grant
Date.
(b)    So long as your Service with the Company is continuous from the Grant
Date through the applicable date upon which vesting is scheduled to occur, the
Stock Units will vest and become nonforfeitable on the earlier of (a) the day
immediately prior to the first Annual Meeting that occurs after the Grant Date
or (b) the first anniversary of the Grant Date.
(c)    If you die while in the Service of the Company or your Service terminates
by reason of Disability, all of the Stock Units will become vested and
nonforfeitable as of your death or such termination of Service.
(d)    To the extent not earlier vested or forfeited, all of the Stock Units
will become vested and nonforfeitable on the date of, and immediately before,
the occurrence of a Change in Control.
3.    Termination of Service. Unless otherwise determined by the Board or as
specified herein, if your Service with the Company ceases for any reason other
than death or Disability, all Stock Units that are not then vested and
nonforfeitable will be immediately forfeited to the Company upon such cessation
for no consideration.
4.    Restrictions on Transfer. Neither this Agreement nor any of the Stock
Units may be assigned, transferred, pledged, hypothecated or disposed of in any
way (whether by operation of law or otherwise), and the Stock Units shall not be
subject to execution, attachment or similar process or in any other manner be
made subject to a hedge transaction or puts and calls. All rights with respect
to this Agreement and the Stock Units shall be exercisable during your lifetime
only by you or your guardian or legal representative.
5.    Dividend Equivalent Payments. On each dividend payment date for each cash
dividend paid on the outstanding Common Stock, the Company will credit a
bookkeeping account in your name with dividend equivalents in the form of
additional vested Stock Units, equal to the quotient, rounded to three decimal
places, determined by dividing (a) the product of (i) the amount of cash
dividend per share of Common Stock multiplied by (ii) the number of whole Stock
Units credited to your account as of the record date, by (b) the Fair Market
Value of a share of Common Stock on the dividend payment date. If your vested
Stock Units have been settled after the record date but prior to the dividend
payment date, any Stock Units that would be credited pursuant to the preceding
sentence shall be settled on or as soon as practicable after the dividend
payment date. Nothing herein shall preclude the Board from exercising





--------------------------------------------------------------------------------





its discretion under the Plan to determine whether to eliminate fractional units
or credit fractional units to accounts, and the manner in which fractional units
will be credited.
6.    Settlement of Stock Units. Except as provided below with respect to a
Change in Control, your Stock Units, to the extent vested, will be settled
automatically, via the issuance of Common Stock as described herein, upon your
Termination Date or as soon as practicable thereafter but in no event later than
the close of the calendar year in which the Termination Date occurs or such
later date as may be permitted under Section 409A of the Code. You are not
required to make any monetary payment as a condition to settlement of the Stock
Units. The Company will issue to you, in settlement of your Stock Units, the
number of whole shares of Common Stock that equals the number of whole Stock
Units, and the Stock Units will cease to be outstanding upon your receipt of
such settlement payment. Upon issuance of such shares, the Company will deliver
a share certificate to you, or deliver shares electronically or in certificate
form to your designated broker on your behalf, as the Company may choose at its
sole discretion, within reason. Fractional Stock Units will be settled in cash.
In the event of your death, settlement of your Stock Units will be made in the
same manner on behalf of your estate. Notwithstanding the foregoing, in the
event of any transaction resulting in a Change in Control of the Company, your
Stock Units will be settled in shares or in cash at the time of the Change in
Control, or as soon as practicable thereafter, but in no event later than the
close of the calendar year in which the Change in Control occurs.
7.    Restrictions on Issuance of Shares. The issuance of shares of Common Stock
upon settlement of the Stock Units shall be subject to and in compliance with
all applicable requirements of federal, state or foreign law with respect to
such securities. No shares of Common Stock may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Common Stock may then be
listed. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Stock Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Stock Units, the Company may require you to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
8.    Adjustments for Corporate Transactions and Other Events.
(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of outstanding Stock Units shall, without further action of the
Board, be adjusted to reflect such event. Adjustments under this Section 8(a)
will be made by the Board, whose determination as to what adjustments, if any,
will be made and the extent thereof will be final, binding and conclusive.
(b)    Merger, Consolidation and Other Events. If the Common Stock is converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and the Stock Units shall
pertain to and apply to the securities or other property (including cash) to
which a holder of the number of shares of Common Stock subject to the Stock
Units would have been entitled.
9.    Non‑Guarantee of Directorship. Nothing in the Plan or this Agreement, nor
any action taken pursuant to the Plan, shall confer any right on you to continue
in the service of the Company as a member of the Board or in any other capacity
for any period of time or at a particular retainer or other rate of
compensation, or as limiting, interfering with or otherwise affecting the
provisions of the Company’s charter, bylaws or the Tennessee Business
Corporation Act relating to the removal of directors.
10.    Rights as Stockholder. Except as otherwise provided in this Agreement
with respect to dividend equivalent payments, neither you nor any other person
claiming through you shall have any rights with respect to any shares of Common
Stock subject to the Stock Units, including without limitation, any voting
rights, unless and until such shares are duly issued and delivered to you.
11.    The Company’s Rights. The existence of the Stock Units shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or





--------------------------------------------------------------------------------





any issue of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
12.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Board, care of the
Company for the attention of its Corporate Secretary at its principal executive
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.
13.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the Stock Units granted hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Stock Units granted hereunder shall be void and ineffective for all purposes.
14.    Amendment. This Agreement may be amended from time to time by the Board
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Stock Units as
determined in the discretion of the Board, except as provided in the Plan or in
a written document signed by each of the parties hereto.
15.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan. Except
as may be necessary to give effect to the 409A Savings Clause provisions of
Section 18 of this Agreement, any inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan shall govern. A copy of the Plan is available upon request to
the Secretary of the Company.
16.    No Funding. This Agreement constitutes an unfunded and unsecured promise
by the Company to issue shares of Common Stock in the future in accordance with
its terms. You have the status of a general unsecured creditor of the Company as
a result of receiving the grant of Stock Units. Any cash payment due under this
Agreement with respect to dividend equivalent payments under Section 5 hereof
will be paid from the general assets of the Company and nothing in this
Agreement will be construed to give you or any other person rights to any
specific assets of the Company.
17.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Board relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Tennessee, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include Greeneville, Tennessee, and you hereby agree and submit to the
personal jurisdiction and venue thereof.
18.    409A Savings Clause. This Agreement and the Stock Units granted hereunder
are intended to comply with Section 409A of the Code. This Agreement and the
Stock Units shall be administered, interpreted and construed in a manner
consistent with such Code Section. Should any provision of this Agreement or the
Stock Units be found not to comply with, or otherwise be exempt from, the
provisions of Section 409A of the Code, it shall be modified and given effect,
in the sole discretion of the Board and without requiring your consent
(notwithstanding the provisions of Section 14 above), in such manner as the
Board determines to be necessary or appropriate to comply with, or to effectuate
an exemption from, Section 409A of the Code. In the event that you are a
“specified employee” upon your Termination Date, within the meaning of
Section 409A of the Code as determined in good faith by the Board, settlement of
any Stock Units, the settlement of which is triggered by the occurrence of your
Termination Date, will be delayed until the first business day after the
expiration of six months following your Termination Date.
19.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





--------------------------------------------------------------------------------





21.    Electronic Delivery of Documents. By your signing the Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Stock Units and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.
{Glossary appears on next page}





--------------------------------------------------------------------------------





GLOSSARY
(a)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Forward Air
Corporation (including but not limited to joint ventures, limited liability
companies and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.
(b)    “Annual Meeting” means an Annual Meeting of Shareholders of the Company
at which directors are elected.
(c)    “Board” means the Board of Directors of Forward Air Corporation.
(d)    “Change in Control” shall have the meaning ascribed thereto in the Plan.
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations and other guidance promulgated thereunder.
(f)    “Common Stock” means the common stock, $0.01 par value per share, of
Forward Air Corporation.
(g)    “Company” means Forward Air Corporation and its Affiliates, except where
the context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Forward Air Corporation.
(h)    “Disability” shall mean a total disability as determined under procedures
established by the Board for purposes of the Plan.
(i)    “Fair Market Value” has the meaning set forth in the Plan. The Plan
generally defines Fair Market Value to mean the closing price on the relevant
date as quoted on the principal securities exchange on which shares of Common
Stock are then listed or admitted to trading. If no public trading of the Common
Stock occurs on the relevant date, the Fair Market Value will be determined as
of the most recent preceding date on which trading of the Common Stock does
occur.
(j)    “Service” means your service in the capacity as a non‑employee director
on the Board.
(k)    “Termination Date” means the date on which you cease to serve as a member
of the Board and have otherwise incurred a “separation from service” within the
meaning of Section 409A of the Code.
(l)    “You”; “Your”. You means the recipient of the Stock Units as reflected in
the first paragraph of this Agreement. Whenever the word “you” or “your” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Board, to apply to the
estate, personal representative, or beneficiary to whom the Stock Units may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” shall be deemed to include such person.
{End of Agreement; Signature page follows.}





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.
FORWARD AIR CORPORATION
By:                         
Date:                         
The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Stock Units or the Company.
WITNESS                        GRANTEE
                                                
Date:                         
Enclosure: Prospectus for the Forward Air Corporation Amended and Restated
Non‑Employee Director Stock Plan





